DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over McGrogan et. al. (US 20110277776 A1, November 17, 2011) (hereinafter “McGrogan”) 
Regarding claims 1 and 3, McGrogan teaches a sterile interface assembly configured to operably engage a robotic surgical instrument, the assembly comprising:
an adapter (e.g., 1105, Fig. 11A), including:
a body (comprising 1100, Figs. 11A-11D) having a first end portion and a second end portion;
inputs (e.g., 542, Fig. 10) disposed at the first end portion of the body;
outputs (e.g., 962, Fig. 10) disposed at the second end portion of the body;
connectors coupling each of the inputs with a corresponding one of the outputs ([0135]-[0136]); and
a seal (e.g., 1102, Fig. 11A) disposed within the body and configured to establish a fluid-tight seal with an interior surface of the body and about the connectors;
a surgical drape (e.g., 1000, Fig. 10) defining a sleeve of material having a proximal end portion and a distal end portion, the proximal end portion attached to an exterior of the body of the adapter.  See Figs. 10, 11A-11D and associated text.
McGrogan does not teach a clip configured to engage the distal end portion of the surgical drape to a shaft.  However, McGrogan teaches that the drape may be attached to various structures using clips in order to keep the drape in compact form away from the patient.  See, e.g., [0137].  McGrogan also teaches securing the drape to end effectors. See, e.g., [0144].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by McGrogan such that the invention further comprises a clip configured to engage the distal end portion of the surgical drape to a shaft (as recited by claim 1); wherein the clip is configured to sealingly engage the distal end portion of the surgical drape to a shaft (as recited by claim 3) in order to keep the drape in compact form away from the patient.  
Regarding claim 2, McGrogan teaches a sterile interface assembly configured to operably engage a robotic surgical instrument, wherein the proximal end portion of the sleeve of material is sealingly attached to the exterior of the body of the adapter about a perimeter thereof (as recited by claim 2).  See, e.g., Figs. 2A 10, 11D
Regarding claim 4, McGrogan teaches a sterile interface assembly configured to operably engage a robotic surgical instrument, wherein the body of the adapter includes at least one latching component (e.g., 542g, Fig. 10) configured to enable engagement of the body of the adapter with a housing.
Regarding claims 5-7, as discussed above, McGrogan teaches a sterile interface assembly configured to operably engage a robotic surgical instrument, further comprising: a second adapter (e.g., 1105b, Fig. 11A) including: a body (construed as corresponding portion of 1100, Figs. 11A-11D with its associated inputs, outputs, and connectors) having a first end portion and a second end portion; inputs disposed at the first end portion of the body; outputs disposed at the second end portion of the body; and
connectors coupling each of the inputs with a corresponding one of the outputs, wherein the body of the second adapter is configured to engage the body of the adapter such that the outputs of the second adapter are operably coupled to the inputs of the adapter (as recited by claim 5); wherein the inputs of the second adapter are configured to operably couple to outputs of a robotic surgical system (as recited by claim 6); wherein the body of the adapter includes at least one second latching component configured to enable engagement of the body of the adapter with the body of the second adapter (as recited by claim 7).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McGrogan, as applied to claim 1 above, and further in view of Kostrzewski (US 20160081753 A1, March 24, 2016).
Regarding claim 8, McGrogan teaches a sterile interface assembly configured to operably engage a robotic surgical instrument, except wherein the surgical drape is substantially transparent.  Kostrzewski teaches use of a surgical drape that is substantially transparent.  See, e.g., [0082].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by McGrogan with the teachings of Kostrzewski such that the invention further comprises wherein the surgical drape is substantially transparent (as recited by claim 8) in order to allow for visual inspection of the surgical system.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792